

116 HR 3640 IH: Housing Access for Blind Veterans Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3640IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mrs. Luria (for herself and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to assist blind veterans who have not lost use of a leg in acquiring specially adapted housing, and for other purposes. 
1.Short titleThis Act may be cited as the Housing Access for Blind Veterans Act. 2.Authority of Secretary of Veterans Affairs to assist blind veterans who have not lost use of a leg in acquiring specially adapted housingSection 2101(a)(2)(B)(ii) of title 38, United States Code, is amended— 
(1)in the matter preceding subclause (I), by striking due to— and inserting due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. For the purposes of this clause, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.; and (2)by striking subclauses (I) and (II). 
